 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DE’VON-SAMUEL JAMES                               No. 2:18-cv-1827-TLN-EFB P
      SINGLETON PERKINS,
12
                         Plaintiff,
13                                                      FINDINGS AND RECOMMENDATIONS
              v.
14
      D. BAUGHMAN, et al.,
15
                         Defendants.
16

17

18           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought
19   under 42 U.S.C. § 1983. On March 20, 2020, the court determined that plaintiff’s second
20   amended complaint had alleged, for screening purposes, viable Eighth Amendment claims of
21   deliberate indifference to medical needs against defendants O’Reilly and Soltanian but had not
22   alleged any viable claims against defendant Baughman. ECF No. 18. The court informed
23   plaintiff he could proceed with the claims against defendants O’Reilly and Soltanian or file an
24   amended complaint within 30 days. Id. Plaintiff has elected to proceed only with the claim
25   against defendants O’Reilly and Soltanian. See ECF No. 19.
26   /////
27   /////
28
                                                        1
 1          Accordingly, IT IS RECOMMENDED that plaintiff’s claims against defendant
 2   Baughman be dismissed without prejudice.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: April 2, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
